TDCJ Offender Details                                                                               Page 1 of2


                                                                                            New Offender Search
      Te_XAS    D~I?ARTM~~T     Qlf CRIMINAL JUSTICE




 Offender Information Details
     Return to Search list



 SID Number:                                     50133915

 TDCJ Number:                                    01909437

 Name:                                           CATT,HAYDEN SCOTT

 Race:                                           w
 Gender:                                         M
. 008:                                           1991-12-07

 Maximum Sentence Date:                          2022-11-08

 Current Facility:                               BYRD

 Projected Release Date:                         2022-11-08

 Parole Eligibility Date:                        2017-11-08

 Offender Visitation Eligible:                   NO

 The offender is temporarily ineligible for visitation. Please call the offender's unit for any
 additional information.

 The visitation information is updated once daily during weekdays and multiple times per day
 on visitation days.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                      Offender is not scheduled for release at this time.

 Scheduled Release Type:                      Will be determined when release date is scheduled.

 Scheduled Release Location:                  Will be determined when release date is scheduled.



. [ Parole Review lnfor~a,tion
 Offense History:
 I                   Offense                     County     Case No.



http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=50133915                     6/25/2015